Citation Nr: 0740066	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Evaluation of chronic right hip internal snapping hip 
syndrome (iliopsoas tendonitis) currently evaluated as 10 
percent disabling.

2.  Evaluation of gastroesophageal reflux disease (GERD) 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from August 1999 to December 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  Right hip internal snapping hip syndrome (iliopsoas 
tendonitis) is manifested by limitation of the hip with 
flexion limited to 30 degrees, and loss of abduction beyond 
10 degrees.

3.  GERD is manifested by episodes of regurgitation, nausea, 
vomiting and some shoulder pain which are not productive of a 
considerable or severe impairment of health.


CONCLUSIONS OF LAW

1.  Right hip limitation of flexion is 20 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.326, 
4.20, 4.71a, Diagnostic Codes 5024, 5252 (2007).

2.  Right hip limitation of abduction is 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.326, 4.20, 4.71a, Diagnostic Codes 5024, 5253 
(2007).

3.  The criteria for an evaluation in excess of 10 percent 
for GERD have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the evaluation of right hip internal snapping 
hip syndrome and GERD.  In VCAA letter of May 2004 and 
September 2005 the appellant was provided adequate notice as 
to the evidence needed to substantiate his claims.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the notice letter regarding the 
increased evaluation did not predate the rating decision.  
However, the appellant is appealing the initial evaluation 
following establishment of service connection.  This issue 
had not been raised until after the rating decision awarding 
service connection was issued.  Accordingly, it was 
impossible for the RO to send notice regarding an issue which 
did not exist prior to the rating decision.  Furthermore, the 
veteran was issued a statement of the case and a supplemental 
statement of the case which ensured due process.  The 
appellant has not claimed prejudice.  Therefore, the Board 
finds that the timing issue is harmless.

With regard to notice as to disability ratings and effective 
date assignment, notice was not provided until a letter of 
August 2006.  However, the lack of timeliness is not 
prejudicial to the appellant because his claim is denied, 
and, therefore, the issues of rating and effective date do 
not arise.  The Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
was afforded VA examinations.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2007).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (20067.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2007).

At the outset the Board notes that the veteran is appealing 
the original assignment of a disability evaluation following 
the award of service connection.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, there is nothing in the record to reflect that there 
has been any significant change in the disabilities and 
uniform ratings are warranted.  

Right hip

The veteran is currently rated under the rating criteria for 
tenosynovitis.  Tenosynovitis is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Code 5024.  
Diagnostic Code 5024 provides that tenosynovitis is to be 
rated on limitation of motion of affected parts, as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2007).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation, and limitation limited to 30 degrees warrants a 
20 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 
5252.  Where there is limitation of abduction to the point at 
which the claimant cannot cross his legs, a 10 percent 
evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5253. Where there is limitation of abduction of the 
thigh, or motion lost beyond 10 degrees, a 20 percent 
evaluation is warranted.  Id.  Normal range of motion of the 
hip is measured from 0 to 125 degrees of flexion, and 0 to 45 
degrees of abduction. 38 C.F.R. § 4.71, Plate II (2007).

A VA examination report of June 2004 notes that examination 
of the hip showed no pelvic obiquity.  He was tender to 
palpation of the right inguinal area.  The hip range of 
motion was right /left extension 30/30, flexion 120/110, 
abduction 45/45, adduction 25/25, external rotation 60/60 and 
internal rotation 40/40.

A VA examination report of December 2005 notes that the 
veteran reported his right hip condition to have 
progressively worsened.  He described the pain as 8 out of 10 
on a scale of 10-10.  He reported being able to stand for 
eight hours with just short resting periods and being able to 
walk more than a quarter mile but less than a mile.  There 
was no deformity on the hips.  There was pain, instability, 
stiffness and weakness.  There was no dislocation or 
subluxation.  The range of motion on the right hip was 
flexion to 45 degrees with pain at 40 degrees, extension to 
10 degrees, adduction to 10 degrees.  He was not able to 
cross his legs or toe out greater than 15 degrees.  There was 
no additional limitation of motion on repetitive use. 

Additional VA outpatient treatment records dated between 
August and December 2005 note complaints of and treatment for 
hip pain.

In light of these records the Board finds that the veteran is 
entitled to separate evaluations of 20 percent for limitation 
of flexion and limitation of abduction.  

The Board noted that in a VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to adequately 
compensate for functional loss associated with injury to the 
leg.  While the General Counsel's opinion addresses the knee, 
the Board finds that the same reasoning applies to the hip 
and therefore, will consider both planes of motion in rating 
the veteran's disability.  

The Board notes that the VA examination report of December 
2005 reports two sets of findings of limitation of motion for 
flexion and abduction.  Both are listed for the right hip.  
As there was no clarification requested regarding which 
findings referred to the right hip, the Board will consider 
the findings most favorable to the veteran.  In December 2005 
flexion was to 30 degrees and abduction was reported as being 
from 0-10 degrees.  These findings are consisten with an 
evlauaiton of 20 percent disabling each for flexion and for 
abduction under Diagnostic Codes 5252 and 5253.

However, nothing in the record shows that the veteran has 
limitation of flexion to 20 degrees or that he has ankylosis 
of the hip.  Therefore, an evaluation is excess of 20 percent 
disabling is not warranted.  Furthermore, diagnostic code 
5253 contemplates adduction, abduction and rotation.  As 
such, separate evaluations are not warranted for each 
impairment.

The Board has also considered the requirements of 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), and finds that the veteran does not suffer from 
additional functional impairment that can be attributed to 
pain and weakness caused by the service-connected hip 
disability.  While weakness and tenderness to palpation were 
noted in the VA examinations, the veteran was noted to have 
no additional limitation of motion or joint function due to 
factors such as pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  Furthermore, 
there was no objective evidence of painful motion.  

Gastroesophageal reflux disease

The veteran's service-connected GERD is currently evaluated 
as 10 percent disabling under the provisions of Diagnostic 
Code 7346, 38 C.F.R. § 4.114, for hiatal hernia..  Diagnostic 
Code 7346 provides a 10 percent evaluation when the evidence 
shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 7346. 

A VA examination report of June 2004 notes that the veteran 
reported he suffered form indigestion which was considerably 
helped by Prevacid.  He denied any vomiting, hematemesis, 
hepatitis, malaria or gallbladder disease.  He denied any 
incontinence or retention, renal calculi, and there was no 
evidence of endocrine disorder.  He was diagnosed with 
gastroesophageal reflux disease (GERD), improved on Prevacid.  
The examiner noted that the veteran had a normal nutritional 
status.  The veteran weighed 180 pounds.

VA outpatient treatment records of August 2005 show an email 
from the veteran to his doctor stating that he suffers form 
nightly regurgitations and needs to sleep sitting up because 
he is afraid of choking.  

VA outpatient treatment records of October 2005 note the 
veteran reported experiencing heartburn since 2001 which 
feels like fire throughout his chest area.  He reported acid 
regurgitation and burning in the retrosternal area at night 
which causes him difficulty in sleeping.  He complained of 
pain at the left arm "like electrocuted sensation."  He 
complained of shocking feeling, wheezing and cough.  He 
stated he could not breath because it was so sharp in his 
chest.  He noted no chewing or digestive problems, and stable 
stool habits over the last year.  He was diagnosed with GERD 
and hiatial hernia with nocturnal manifestations not 
completely relieved by double dose Prevacid which however 
apparently controls the daytime symptoms.  

A VA outpatient treatment report of December 2005 notes that 
the veteran reported persistent reflux that cause pulmonary 
symptoms of microaspiration that prevents him form having a 
good night sleep.  He denied dysphagia or adynophagia.  It 
was noted that antireflux surgery was discussed as a possible 
treatment.  It was noted that pain completely resolved with a 
GI cocktail.  

A VA examination report of December 2005 notes the veteran 
reported his GERD symptoms had been getting progressively 
worse.  He reported experiencing reflux at night and having 
to sleep sitting up.  He reported daily nausea and vomiting 
when in reclining position.  He denied dysphagia and 
esophageal pain.  He reported heartburn or pyrosis, and 
regurgitation several times daily.  There was no weight loss 
or malnutrition reported.  The veteran weighed 199 pounds.  

VA outpatient treatment records of March 2006 note that the 
veteran sought treatment for severe epigastric pain with sour 
taste in his throat.  He reported recurrent GERD symptoms 
worse in the evening when laying down.  

In an April 2006 letter the veteran's wife stated that the 
veteran suffers from episodes of GERD on a nightly basis.  
She stated he suddenly gets up choking and vomiting at the 
same time.  She further noted he has a hard time breathing 
and complains of shoulder pain.  She noted one night he had 
to be taken to the emergency room.  

The Boar d notes that while  overall evidence of record 
reflects that the veteran's GERD is manifested primarily by 
persistent complaints of acid regurgitation and vomiting with 
some reported shoulder pain, the evidence does not show that 
the veteran's symptoms result in considerable impairment of 
the veteran's health as required for a 30 percent rating.  It 
is noteworthy that, between the June 2004 and December 2005 
VA examination the veteran gained 19 pounds.  Furthermore, it 
has been consistently reported that the veteran's symptoms 
are to some extent controlled by medication.  He is not shown 
to have any anemia.  He appeared to be in good nutrition.  In 
light of the foregoing, the Board finds that the competent 
evidence does not show that the veteran's service-connected 
GERD is manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by sternal or arm pain, productive of 
considerable impairment of health.  Nothing in the treatment 
records or the pertinent VA examinations indicates the 
disability has resulted in considerable impairment of health.  
While the veteran has gastroesophageal reflux disease, the 
reflux symptoms are not shown to warrant a rating in excess 
of 10 percent.

The Board is sympathetic to the veteran's wife's concerns 
regarding the veteran's health as stated in her letter of 
April 2006.  However, the Board notes that the veteran's wife 
is not a medical expert and that the objective medical 
evidence of records does not show that the veteran's GERD 
symptoms have resulted in considerable impairment of health.

Without evidence of more severe symptomatology, disability 
due to the veteran's GERD does not warrant an increased 
rating.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.7, 4.114, Code 7346.




ORDER

A 20 percent evaluation for limitation of flexion of the 
right hip is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.

A separate 20 percent evaluation for limitation of abduction 
of the right hip is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent disabling for GERD is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


